Citation Nr: 0712350	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for anxiety reaction and depression.

2.  Entitlement to service connection for foot disability.

3.  Entitlement to service connection for right knee injury.

4.  Entitlement to service connection for left knee injury.

5.  Entitlement to service connection for residuals of a 
broken jaw.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for scarring of lungs.

8.  Entitlement to service connection for left ear hearing 
loss.

9.  Entitlement to service connection for right ear hearing 
loss. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
anxiety reaction and depression with an evaluation of 10 
percent effective August 9, 2002, but denied service 
connection for the following disorders:  foot condition; 
right knee injury; left knee injury; residuals, broken jaw; 
hypertension; scarring of lungs; left ear hearing loss; and 
right ear hearing loss.


FINDINGS OF FACT

1.  In correspondence dated February 25, 2005, prior to the 
promulgation of a decision in the appeal, the veteran 
notified the Board that he wanted to withdraw his appeal from 
the denial of service connection for the following disorders:  
foot condition; right knee injury; left knee injury; 
residuals, broken jaw; hypertension; scarring of lungs; left 
ear hearing loss; and right ear hearing loss. 

2.  Throughout the period under review in this appeal, the 
veteran's anxiety reaction and depression disorder has caused 
occupational and social impairment with reduced reliability 
and productivity. 

CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for anxiety 
reaction and depression have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code  9400 (2006).

2.  The criteria for withdrawal by the appellant of a 
substantive appeal on the issue of service connection for 
foot condition have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal by the appellant of a 
substantive appeal on the issue of service connection for 
right knee injury have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal by the appellant of a 
substantive appeal on the issue of service connection for 
left knee injury have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

5.  The criteria for withdrawal by the appellant of a 
substantive appeal on the issue of service connection for 
residuals, broken jaw have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

6.  The criteria for withdrawal by the appellant of a 
substantive appeal on the issue of service connection for 
hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

7.  The criteria for withdrawal by the appellant of a 
substantive appeal on the issue of service connection for 
scarring of lungs have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

8.  The criteria for withdrawal by the appellant of a 
substantive appeal on the issue of service connection for 
left ear hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

9.  The criteria for withdrawal by the appellant of a 
substantive appeal on the issue of service connection for 
right ear hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Turning attention to the first element of service connection 
as set forth in Pelegrini, 
the Court has held that VA's failure to inform a claimant of 
any information and evidence not of record that is necessary 
to substantiate a claim precludes a claimant from 
participating effectively in the processing of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Indeed, the Court has recently stated that the substantive 
nature of that kind of notice error has the natural effect of 
producing prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  
In such cases, the burden is on VA to demonstrate either that 
there was no error, that the appellant was not prejudiced by 
any failure to give notice as to that element.  
However, where the veteran is appealing the initial rating 
assignment of disability, as in the instant case, the 
underlying claim of entitlement to service connection is now 
substantiated.  Under these circumstances, the Court has held 
that first-element notice error will not be presumed to be 
prejudicial.  See Dunlap v. Nicholson No. 03-320 (U. S. Vet. 
App. Mar 22, 2007).  Rather, the appellant must demonstrate 
how the notification error affected the essential fairness of 
the adjudication.  Only then would VA have the burden of 
demonstrating the absence of prejudice.  Id.  

In the present case, any discussion as to the absence of 
first element notice is moot, because the August 2003 notice 
letter clearly set forth the elements of an increased rating 
claim.  In any event, to the extent that the notice is in any 
way deficient as to this first element of a service 
connection claim, the veteran has not demonstrated how any 
such error notification affected the essential fairness of 
the adjudication

The notice discussed above also apprised the veteran of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran of the law pertaining to 
disability ratings or effective dates.  However, this is 
harmless error.  Indeed, although the instant decision grants 
an increased rating for the veteran's anxiety reaction and 
depression, this will be effectuated by the in a later rating 
action, which the veteran is free to appeal.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

I.  Service connection 

The veteran perfected appeals as to the issues of entitlement 
to service connection for a foot condition, a right knee 
injury, a left knee injury, residuals of a broken jaw, 
hypertension, scarring of lungs, left ear hearing loss, and 
right ear hearing loss.  However, in a statement dated 
February 25, 2005, the veteran expressed his desire to 
withdraw his appeal as to all of these service connection 
claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

Again, the appellant has withdrawn his appeal concerning his 
service connection claims.  Hence, there remains no 
allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and they 
are dismissed.

II.  Increased rating for anxiety reaction with depression 
disorder

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
although the effective date for the veteran's anxiety 
reaction with depression disorder is May 27, 2004, 38 C.F.R. 
§ 4.1 provides that, in evaluating a disability, such 
disability is to be viewed in relation to its whole recorded 
history.  Therefore, the Board will consider any earlier 
clinical records to the extent that they are found to shed 
additional light on the veteran's disability picture as it 
relates to the rating period on appeal. 

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for anxiety reaction and 
depression pursuant to Diagnostic Code 9400.  That Diagnostic 
Code is evaluated using the general rating formula for mental 
disorders found at 38 C.F.R. § 4.130.  

Under the provisions of 38 C.F.R. § 4.130, a 10 percent 
rating is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  Id.

Following a review of the competent evidence, the Board finds 
support for a 50 percent rating under Diagnostic Code 9400 
throughout the entirety of the rating period on appeal.  
Indeed, VA outpatient treatment records dating from August 
2002, as well as a January 2003 VA examination reveal 
symptomatology including moderate depression, anxious mood, 
anger "dyscontrol," irritability, extreme fatigue, fitful 
sleep, tense, moderately constricted affect, forgetfulness, 
and feelings of hopelessness.  Moreover, a December 2002 
outpatient record indicates that the veteran's thoughts were 
confused.  Furthermore, the VA examiner in January 2003 
commented that the veteran appeared to have difficulty 
answering the questions posed to him.  That examination 
report also indicated the veteran's tendency to become very 
irritable, lashing out at people verbally.  This reached the 
point to where his wife was so upset with him that she built 
a small room out in the garage and back for the veteran to go 
and be by himself until he got under control again.  

While a 50 percent evaluation is warranted in the present 
case, there is no basis for assignment of an evaluation in 
excess of that amount.  Indeed, the record contains no 
evidence of the kinds of symptoms contemplated by a rating of 
70 percent or higher, such as suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; delusions; or impaired impulse control.  38 C.F.R. § 
4.130, Diagnostic Code 9400.  Indeed, the examiner remarked 
upon the absence of hallucinations, delusions, referential 
thinking, or paranoid ideation.  While the veteran apparently 
has some difficulty maintaining his concentration, the 
examiner indicates that this may be due to an organic brain 
syndrome secondary to stroke and purported closed head 
injury(s) rather than the veteran's anxiety disorder.  The 
record contains no competent medical evidence to the 
contrary.  

The Board acknowledges a December 2002 VA treatment report 
indicating neglect of personal appearance and hygiene.  
Indeed, that report revealed that the veteran was forgetting 
to bathe.  However, in the absence of other symptoms 
commensurate with a 70 percent evaluation, that isolated 
finding does not, by itself, warrant a rating in excess of 50 
percent.  

In finding that the next-higher 70 percent rating is not 
warranted, the Board acknowledges the veteran's Global 
Assessment of Functioning (GAF) scores.  GAF scores, which 
reflect the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health, are also useful indicators of the severity of 
a mental disorder.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  GAF scores between 41 
and 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The GAF scores of record range between 45 and 50, and are 
indicative of severe symptoms, tending to support a rating in 
excess of 50 percent.  However, 
despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
justified on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, as already discussed, the competent evidence 
does not show severe obsessional rituals, or impairment in 
reality testing or communication.  Because the GAF scores of 
45 and 50 are not consistent with the objective findings of 
record, such score is not probative as to the veteran's 
actual disability picture here.  It is further noted that the 
veteran's GAF scores are also impacted by the veteran's 
nonservice-connected organic brain syndrome.

In light of the foregoing, the evidence of record does not 
support a rating of 70 percent or higher for anxiety reaction 
and depression at any time during the timeframe under review 
in this appeal.  38 C.F.R. §§ 3.102, 4.2, 4.130, Diagnostic 
Code 9400.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's anxiety reaction and depression 
disorder that would take the veteran's case so outside the 
norm as to warrant an extraschedular rating.  Although the 
veteran has been granted a permanent and total nonservice-
connected disability evaluation for pension purposes, the 
Board notes that this grant was based on the veteran's 
nonservice-connected organic brain syndrome and strokes.  In 
fact, the January 2003 C&P examiner reported that the veteran 
had then "not worked over the past one-and-a-half years 
because of the strokes that he has had."  Nor does the case 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996). 



ORDER

A rating of 50 percent for anxiety reaction with depression 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

The appeal concerning entitlement to service connection for 
foot condition is dismissed.

The appeal concerning entitlement to service connection for 
right knee injury is dismissed.

The appeal concerning entitlement to service connection for 
left knee injury is dismissed.

The appeal concerning entitlement to service connection for 
residuals, broken jaw is dismissed.

The appeal concerning entitlement to service connection for 
hypertension is dismissed.

The appeal concerning entitlement to service connection for 
scarring of lungs is dismissed.

The appeal concerning entitlement to service connection for 
left ear hearing loss is dismissed.

The appeal concerning entitlement to service connection for 
right ear hearing loss is dismissed.


____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


